ACCEPTED
                                                                                         04-15-00318-CV
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                    9/24/2015 2:51:48 PM
                                                                                          KEITH HOTTLE
                                                                                                  CLERK


                          No. 04-15-00318-CV
    _________________________________________________________________
                                                              FILED IN
                                                       4th COURT OF APPEALS
                          I        C
                        N THE OURT OF PPEALS     A      SAN ANTONIO, TEXAS

                  FOR THE OURTH ISTRICT OF EXAS 09/24/2015 2:51:48 PM
                              F          D              T
                                                           KEITH E. HOTTLE
    _________________________________________________________________
                                                                Clerk

               GEMINI INSURANCE COMPANY AND BERKLEY OIL AND
                        GAS SPECIALTY SERVICES, LLC,
                                                    APPELLANTS

                                         V.

                        DRILLING RISK MANAGEMENT, INC.,
                                                    APPELLEE
   ____________________________________________________________________

                  On Appeal from the 216th Judicial District Court
                              Kendall County, Texas
                         Trial Court Cause No. 12-066
                      Honorable Bill Palmer, Judge Presiding
   ____________________________________________________________________

       UNOPPOSED MOTION FOR SECOND EXTENSION OF TIME
                 TO FILE APPELLANTS’ BRIEF
   ____________________________________________________________________

TO THE HONORABLE FOURTH COURT OF APPEALS:

      Appellants, Gemini Insurance Company and Berkley Oil and Gas Specialty

Services, LLC, respectfully requests an extension of the deadline to file their brief

as appellants under Texas Rules of Appellate Procedure 10.5(b) and 38.6(d), and

would respectfully show this Court as follows:
1.   This is Appellants’ second motion for extension of time to file their brief.

2.   The filing deadline for Appellants’ brief is presently September 25, 2015.

3.   Appellants request a 30-day extension of the deadline to file their opening
     brief, which would make the brief due Monday, October 26, 2015 (because
     the 30th day falls on a Sunday).

4.   Appellants’ counsel needs additional time to file the opening brief in this
     matter because they have been working to comply with concurrent deadlines
     and briefing requirements in other matters, including the following:

         Cause No. 15-10655; White v. Regional Adjustment Bureau; in the
          Fifth Circuit Court of Appeals (Brief filed August 25, 2015).
         Cause No. 14-14-00892-CV; The Branch Law Firm L.L.P., et al. v. W.
          Shane Osborn; in the Fourteenth Court of Appeals (Preparation and
          presentation of oral argument on September 1, 2015).
         Cause No. 14-14-00470-CV; Robert S. Bennett v. Commission for
          Lawyer Discipline; in the Fourteenth Court of Appeals (Preparation
          and presentation of oral argument on September 16, 2015).
         Cause No. CV-02121-13-02; Ochoa v. LSDI, LP, d/b/a Lonestar
          Distribution, Inc.; in the 159th District Court of Angelina County,
          Texas. (Preparation, attendance, and participation at extensive all-day
          pretrial hearings on September 22, 2015).
         Cause No. 09-14-00325-CV; Fort Apache Energy, Inc. v. Resaca, et
          al., in the Ninth Court of Appeals (Preparation and presentation of
          oral argument on September 24, 2015).
         Cause No. 15-20184; Wellogix, Inc. v. SAP America, Inc., et al.,
          (consolidated with 15-20187); in the Fifth Circuit Court of Appeals
          (Reply Brief due October 5, 2015).


5.   As indicated in the attached certificate of conference, counsel for Appellee,
     Drilling Risk Management, Inc., does not oppose the relief sought in this
     motion.




                                        2
     WHEREFORE, Appellants Gemini Insurance Company and Berkley Oil and

Gas Specialty Services, LLC respectfully request that the Court grant this motion

and extend the deadline for their opening brief to Monday, October 26, 2015.

                                 CONCLUSION

      Appellants Gemini Insurance Company and Berkley Oil and Gas Specialty

Services, LLC respectfully request that the Court grant this motion and extend the

deadline for them to file their opening brief to Monday, October 26, 2015.

                                             Respectfully submitted,

                                             /s/ R. Russell Hollenbeck
                                             R. Russell Hollenbeck
                                             State Bar No. 00790901
                                             Thomas C. Wright
                                             State Bar No. 22059400
                                             WRIGHT & CLOSE, LLP
                                             One Riverway, Suite 2200
                                             Houston, Texas 77056
                                             (713) 572-4321
                                             (713) 572-4320 (fax)
                                             hollenbeck@wrightclose.com
                                             wright@wrightclose.com

                                             George H. Lugrin, IV
                                             State Bar No. 00787930
                                             Reece Rondon
                                             State Bar No. 00794559
                                             Amanda J. Kujda
                                             State Bar No. 24053565
                                             HALL MAINES LUGRIN, PC.
                                             Williams Tower, 64th Floor
                                             2800 Post Oak Blvd.
                                             Houston, Texas 77056

                                         3
                                           (713) 871-9000
                                           (713) 871-8962 (fax)
                                           glugrin@hallmaineslugrin.com
                                           rrondon@hallmaineslugrin.com
                                           akujda@hallmaineslugrin.com

                                           Attorneys for Appellants,
                                           Gemini Insurance Co. and
                                           Berkley Oil & Gas Specialty
                                           Services, LLC


                     CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I personally
conferred via email with Catherine M. Stone, counsel for Appellee, Drilling Risk
Management, Inc., and she indicated her client is not opposed to this motion.

                                           /s/ R. Russell Hollenbeck
                                           R. Russell Hollenbeck




                                       4
                         CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this motion was served on all counsel
of record electronically on September 24, 2015.

    Catherine M. Stone
    LANGLEY & BANACK, INC.
    745 E. Mulberry Avenue, Suite 900
    San Antonio, Texas 78212
    cstone@langleybanack.com

    Steve Skarnulis
    Charles J. Cain
    CAIN & SKARNULIS, LLP
    400 W. 15th Street, Suite 900
    Austin, Texas 78701
    skarnulis@cstrial.com
    ccain@cstrial.com




                                              /s/ R. Russell Hollenbeck
                                              R. Russell Hollenbeck




                                          5